Citation Nr: 0407606	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for a scar of the preauricular area of the right ear, 
postoperative, for removal of sebaceous cysts and keloids.

2.  Entitlement to an increased evaluation in excess of 10 
percent for neuritis of the 5th cranial (trigeminal) nerve.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
for increased evaluations in excess of 10 percent for a scar 
of the preauricular area of the right ear and neuritis of the 
5th cranial (trigeminal) nerve.  


REMAND

The issue of entitlement to an increased evaluation in excess 
of 10 percent for service-connected neuritis of the 5th 
cranial (trigeminal) nerve requires additional development.  
Specifically, there has not been an examination addressing 
this issue.  We therefore remand the issue to the RO so that 
the veteran may be scheduled for the appropriate medical 
examination in which his neurological disability may be 
evaluated.  (See Green v. Derwinski, 1 Vet. App. 121 (1991): 
Fulfillment of the VA's duty to assist includes the conduct 
of a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.)

With regard to the veteran's claim for an increased rating in 
excess of 10 percent for a scar of the preauricular area of 
the right ear, postoperative, for removal of sebaceous cysts 
and keloids, there has been a substantive revision of the 
rating schedule for evaluating skin disorders, including 
facial scars, which was implemented on August 30, 2002, 
during the pendency of this appeal.  (See 38 C.F.R. § 4.118 
(2003).)  The veteran has not been provided with formal 
notice of the provisions of the new rating schedule and the 
latest VA examination of the veteran's scar of record was 
conducted in December 2000.  Therefore, a more current 
examination of his scar is warranted.  This will also provide 
an opportunity for consideration to be given to both the old 
and new rating criteria, pursuant to Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  



In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) are 
properly applied in the development of 
the claims.

2.  The veteran should be scheduled for 
a VA examination by an appropriate 
specialist to determine the current 
status of his facial scar located on the 
preauricular area of his right ear.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The examiner should record 
all objective findings, and the report 
of the examination must include specific 
responses to each of the following 
items:

		A.  Describe the the size and 
location of the scar and whether or not 
the scar is productive of disfigurement 
of his head, face or neck.

		B.  State whether there is visible 
or palpable tissue loss and either gross 
distortion or asymmetry of three or more 
features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, 
lips), or;

		C.  Identify which, if any,  of the 
following characteristics of 
disfigurement are manifested by the 
service-connected facial scar:
	
	(1.)  Is there a scar 
measuring 5 or more inches (13 or 
more centimeters) in length?
			
	(2.)   Is there a scar 
measuring at least 1/4-inch (0.6 
centimeters) wide at the widest 
part?  

	(3.)  Is the surface contour 
of the scar elevated or depressed 
on palpation?

	(4.)  Is the scar adherent to 
underlying tissue?  
	
	(5.)  Is the skin hypo- or 
hyper-pigmented in an area 
exceeding six square inches (39 
square centimeters)?  

	(6.)  Is the skin texture 
abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area 
exceeding six square inches (39 
square centimeters)?

	(7.)   Is the underlying soft 
tissue missing in an area exceeding 
six square inches (39 square 
centimeters)?

	(8.)  Is the skin indurated 
and inflexible in an area exceeding 
six square inches (39 square 
centimeters)? 

	(9.)  Is the scar painful or 
tender?

	(10.)  Is the scar poorly 
healed or unstable?

	(11.)  Is the scar ulcerative 
or poorly nourished?

	(12.)  Is the scar adherent to 
the underlying tissues and/or does 
it cause limitation of motion of 
any underlying part?

	(13.)  Is the scar is 
keloided, discolored, 
hyperpigmented or hypopigmented.

3.  The veteran should be scheduled for 
a VA examination to determine the 
severity of his service-connected 
neuritis affecting his 5th cranial 
(trigeminal) nerve.  The examiner should 
review the veteran's medical history 
contained in his claims folder in 
conjunction with the examination.  The 
report of the examination must include 
responses to each of the following 
items:

		A.  Does the neuritis result in 
paralysis of the 5th cranial (trigeminal) 
nerve?

		B.  If the answer to A, above, is 
yes, is the paralysis characterized as 
complete, incomplete but severe, or 
incomplete but moderate?

4.  Upon completion of the above, the 
two increased rating claims should be 
re-adjudicated.  With respect to the 
issue of entitlement to an increased 
rating for the facial scar, the 
provisions of both the old and the new 
ratings schedule for evaluating scars 
contained in 38 C.F.R. § 4.118 (2002) 
and 38 C.F.R. § 4.118 (2003) should be 
considered, with the version most 
favorable, if such is the case, applied.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations (including the old 
and revised versions of 38 C.F.R. 
§ 4.118) and allowed an opportunity to 
respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



2

